Citation Nr: 1550775	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2012, and again in May 2014, the Board remanded the Veteran's claim for further development.


FINDING OF FACT

The Veteran's left knee disorder developed more than a year after discharge from service, is not related to service, and is not caused or aggravated by the Veteran's service-connected left ankle strain.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In January 2006 and May 2014, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 2014 letter also advised him of the types of evidence and/or information necessary to substantiate a service connection claim on a secondary basis and the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters satisfy VA's duty to notify.

The record reflects that the Veteran's service treatment records (STR) and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Therefore, the duty to assist has been satisfied.

In February 2012, and again in May 2014, the Board remanded the claim to provide the Veteran a VA examination and to obtain an adequate medical opinion.  The Board has reviewed the development conducted by the agency of original jurisdiction, and finds that it has satisfied the Board's remand orders.  All medical opinions requested by the Board remand decisions have now been obtained.  The examiners provided a reasoned basis for their conclusions.  Thus, there has been compliance with the Board's remand orders.

In short, the Board finds that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)). 

Alternatively, service connection may be granted on a secondary basis if the evidence shows: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

III.  History and Analysis

On his April 2008 substantive appeal, the Veteran asserted that his left knee disability is due to service.  He reported that he climbed telephone poles for over three years during service.  He said that the job required him to jump with a lot of tools, from many feet off of the ground, each time he climbed a pole.  He reported that he did this many times per day while on active duty and maintains that this is what caused his left knee disability.

The Veteran's service treatment records reveal no left knee complaints.  No left knee disability was found on separation examination in March 1974 and at that time the Veteran indicated on his Report of Medical History that he had not had swollen or painful joints.

Private medical records dated from August 1989 to August 2001 reveal complaints of low back pain and cervical pain.  These records do not reveal any left knee complaints.  

On VA examination in August 2009, x-rays revealed very minimal degenerative change.  The Veteran reported that he sustained a left knee strain during service, but was not given a profile.  The VA examiner noted that the Veteran's STR showed that the Veteran had a left knee problem during service in December 1973 and opined that it was at least as likely as not that the Veteran's left knee strain is caused or a result of injuries that occurred in the military.  The Board notes that the Veteran's STR clearly show that the Veteran was treated for right knee disability in December 1973, rather than for left knee disability.  Given that the August 2009 VA favorable medical opinion is based on incorrect facts, it is of no probative value whatsoever.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).

The Veteran was afforded another VA examination in March 2012.  The Veteran reported that he developed left knee pain during service, that the left knee pain has continued ever since, and that it has gotten worse.  The diagnosis was degenerative joint disease of the knees, worse on the left.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current left knee disability was incurred in or caused by the claimed in-service injury event or illness. This VA examiner noted that the STR revealed a right knee injury during service, but no left knee problems were documented.  
In October 2012, a VA examiner reviewed the Veteran's file and opined that the Veteran's left knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition (left ankle).  She noted that the Veteran's knee and ankle joints are two separate entities.  No additional rationale was noted.  The Board notes that the examination report also has a box checked indicating that the Veteran's condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  However, the Board realizes that this must be an error as the rationale provided by the VA examiner relates only to the Veteran's left knee disability not being caused by the service-connected left ankle disability.  

In December 2012, the October 2012 VA examiner provided an addendum opinion.  She noted that the ankle and knee share similar structures.  Pressure is applied to the ankle from the upper structure (knee).  If any injury was to occur, it would be to the ankle, from pressure.  The ankle does not apply any pressure to the upper structure (the knee).  Therefore, it is less likely than not that the Veteran's knee condition was caused or aggravated by the ankle. 

The Veteran's medical records were reviewed by a VA examiner in August 2014.  The examiner considered that the Veteran climbed telephone poles for over three years in the military and that he was jumping with a lot of tools from many feet off the ground each time he had to climb a pole.  She opined that the Veteran's left knee disability was less likely than not caused by the Veteran's service.  The examiner noted that there was no mention of a left knee condition while in service.  She further noted that separation examination in March 1974 is checked "no" for arthritis, joint problem, and lameness.  She noted that the November 1970 enlistment examination notes a 16 inch scar on the right leg.  She further stated that examination on enlistment and separation were negative for knee abnormalities.  She opined that there was no evidence of a chronic knee condition which developed from a job in the military which included climbing poles and jumping.  The VA examiner noted that there was no evidence of a chronic left ankle condition during service that would cause a left knee condition.  She stated that the literature does not support that a left knee condition is caused be a left ankle condition, nor is there evidence that a current left knee condition is aggravated by a left ankle condition, to include due to an altered gait.  

In this case, there is no evidence of a diagnosis of arthritis of the left knee within the first post-service year.  There is no indication that the Veteran developed arthritis of the left knee until many years after discharge from service.  Likewise, continuity of symptomatology is not found.  The Veteran specifically denied joint pain at separation, and the record does not indicate any left knee complaints until many years after service.  Accordingly,  service connection for arthritis of the left knee on a presumptive basis for a chronic disease is not warranted.  38 C.F.R. § 3.309.  

The Board notes the Veteran's belief that his knee disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current left knee disability is related to in-service stress, or is caused/aggravated by the Veteran's service-connected left ankle disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently, the statements of the Veteran regarding the etiology of his current left knee disability are of no probative value.  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions in April 2012, October 2012, October 2012, December 2012, and August 2014, that indicate that the Veteran's left knee disability is not related to service, and is not caused or aggravated by the service-connected left ankle disability.  Combined, these opinions provide the underlying reasons for the conclusions reached, which are supported by the record.  The Veteran's assertions regarding his in-service jumping down from telephone poles with a heavy belt have been considered by the medical professionals reviewing the record.  Therefore, these opinions are highly probative of the essentially medical question before the Board. 

Other than the faulty August 2009 VA opinion, which as the Board explained above is of no probative value, there is no medical evidence in favor of the Veteran's claim.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim for service connection a left knee disorder, to include as secondary to service-connected left ankle strain, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle strain is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


